—In an action to recover damages for personal injuries, the plaintiff Derek Brown appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Hurowitz, J.), dated May 10, 1994, as denied his motion to dismiss the defendants’ counterclaims for contribution against him.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the motion of the plaintiff Derek Brown to dismiss the defendants’ counterclaims for contribution against him is granted.
The plaintiffs were injured in a three-car accident. One of the vehicles involved in the accident was operated by Majeet Singh and owned by Torch Transportation Corporation, and another vehicle involved in the accident was operated by Mohammad Iqbal and owned by Whispers Taxi, Inc. The plaintiff Derek Brown was operating the vehicle in which the plaintiff Michelle Brown was a passenger. The plaintiffs commenced this action against Singh, Torch Transportation Corporation, Iqbal, and Whispers Taxi, Inc. Thereafter, the plaintiff Michelle Brown issued a general release to the plaintiff Derek Brown in return for $8,500.
The release given by the plaintiff Michelle Brown to the plaintiff Derek Brown relieves Derek Brown "from liability to any other person for contribution” (General Obligations Law § 15-108 [b]). Accordingly, the Supreme Court erred in denying Derek Brown’s motion to dismiss the defendants’ counterclaims for contribution against him (see, Matter of Torres v State of New York, 67 AD2d 814). Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.